Opinion issued September 29, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00798-CV
                           ———————————
                  IN RE EDWARD R. NEWSOME, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Edward R. Newsome, seeks relief from this Court by petition for

writ of mandamus.1 We deny the petition.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

1
      The underlying case is Edward R. Newsome v. Walgreen Drug Store, No. 1995-
      25994 in the 189th District Court of Harris County, Texas, the Honorable Bill
      Burke presiding.